

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of March 29, 2019, by and between EAST WEST BANK (“Bank”) and
OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.), a Delaware corporation (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 6, 2016 (as amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of March 17, 2018, and that certain Second Amendment to Loan and Security
Agreement dated as of May 21, 2018, collectively, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 2.2(a) of the Agreement hereby is amended and restated in its entirety
to read as follows:


“(a)    Interest Rate. Except as set forth in Section 2.2(b), (i) Prime-Based
Advances shall bear interest, on the outstanding daily balance thereof, at a
floating rate of interest equal to the greater of (X) three and one half percent
(3.50%) and (Y) the Prime-Based Rate and (ii) LIBOR-Based Advances shall bear
interest, on the outstanding daily balance thereof, at a rate of interest equal
to the greater of (X) three and one half percent (3.50%) and (Y) the LIBOR-Based
Rate.”
2.    Section 6.7(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:


“(a)    Minimum Net Assets. Net Assets of not less than Two Hundred Twenty Five
Million Dollars ($225,000,000), tested as of the end of each fiscal quarter of
Borrower, commencing with the fiscal quarter ended December 31, 2018.”
3.    Exhibit D (Compliance Certificate) to the Agreement hereby is replaced
with Exhibit D attached hereto.
4.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
5.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
6.    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of, and after
giving effect to, this Amendment, and that no Event of Default has occurred and
is continuing.
7.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing this
Amendment (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
hereof.


    
200908084 v3

--------------------------------------------------------------------------------




8.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)    this Amendment, duly executed by Borrower;
(b)    a certificate of Borrower with respect to incumbency and authorizing the
execution and delivery of this Amendment by Borrower;
(c)    an amendment fee of $10,000, and all reasonable Bank Expenses incurred
through the date of this Amendment, which may be debited from any of Borrower’s
accounts at Bank; and
(d)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


[Balance of Page Intentionally Left Blank]


    
200908084 v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.)




By: /s/ Christopher McKown    
Name: Christopher McKown            
Title: Senior Vice President      




EAST WEST BANK




By: /s/ Derrick Pan             
Name: Derrick Pan             
Title: First Vice President   



















[Signature Page to Third Amendment to Loan and Security Agreement]


    
200908084 v3

--------------------------------------------------------------------------------





EXHIBIT D
COMPLIANCE CERTIFICATE
TO: EAST WEST BANK
E-mail:
privateequityadvances@eastwestbank.com               Date:______________________
Copy: Leslie Smith (leslie.smith@eastwestbank.com) 
                Derrick Pan (derrick.pan@eastwestbank.com)
Marlon Yasay (marlon.yasay@eastwestbank.com) 


FROM: OAKTREE STRATEGIC INCOME CORPORATION
                        
The undersigned authorized officer of OAKTREE STRATEGIC INCOME CORPORATION
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) 
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof and (iii) all Financed Loans continue to
comply with clauses (q) and (r) of the defined term “Eligible Loans” as set
forth in the Agreement. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with the internal accounting and valuation policies in effect as
of the Closing Date except as explained in an accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.


    
200908084 v3

--------------------------------------------------------------------------------




 
Reporting Covenant
Required
Complies
 
 
 
 
 
 
Borrowing Base Certificate
With each request for an Advance, and monthly within 45 days
Yes
No
 
 
 
 
 
 
Compliance Certificate
Monthly within 45 days
Yes
No
 
 
 
 
 
 
Borrower Servicer Report
Monthly within 45 days
Yes
No
 
 
 
 
 
 
Quarterly internal portfolio review package
 
Quarterly within 60 days (other than with respect to Q4), within 120 days of Q4
Yes
No
 
Notice of material changes to credit policy or risk rating system, or any risk
rating changes within Borrower’s portfolio as reflected in the borrower service
reports
Immediately upon the occurrence thereof
Yes
No
 
 
 
 
 
 
10-K and 10-Q reports
FYE within 120 days
Yes
No
 
 
 
 
 
 
Borrower’s Financial Covenants (tested quarterly)


Required
Actual
Complies
 
Minimum Cash at Bank
$750,000
$_________
Yes
No
 
Minimum Net Assets
$225,000,000
$_________
Yes
No
 
Minimum Asset Coverage
150%
_________
Yes
No




























Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
 
 
 
Received by:    
Sincerely,
AUTHORIZED SIGNER
 
 
 
Date:    
 
 
   
Verified:    
SIGNATURE
AUTHORIZED SIGNER
 
 
 
 
   
Date:    
TITLE
 
 
Compliance Status
Yes
No
   
 
DATE




 





    
200908084 v3

--------------------------------------------------------------------------------




CORPORATE BORROWING CERTIFICATE




BORROWER: OAKTREE STRATEGIC INCOME CORPORATION
(F/K/A FIFTH STREET SENIOR FLOATING RATE CORP.            DATE: March 29, 2019


BANK:    EAST WEST BANK


I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.


2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of
Delaware.


3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.


4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Name
Title
Signature
Authorized to Add or Remove Signatories


            
            
            
□


            
            
            
□


            
            
            
□


            
            
            
□



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:




RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


RESOLVED FURTHER, that such individuals may, on behalf of Borrower:


Borrow Money. Borrow money from East West Bank (“Bank”).
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.




    
200908084 v3

--------------------------------------------------------------------------------




5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.


                        


By:                     
Name:                     
Title:                     




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
         [print title]
of the date set forth above.




By:                     
Name:                     
Title:                     










    
200908084 v3

--------------------------------------------------------------------------------




Attachment
Certificate of Incorporation (including amendments)
[Borrower: please attach]


    
200908084 v3